                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Robert E. Mathias,                 )              Case File No.: 0:20-cv-01014 SRN/LIB
                                   )
              Plaintiff,           )
vs.                                )              DEFENDANT’S MOTION TO
                                   )              DISMISS COMPLAINT
Susan Hettich,                     )              PURSUANT TO RULE 12(b)(6)
                                   )
              Defendant.           )


       Defendant Susan Hettich, by her undersigned attorney, respectfully moves the Court,

pursuant to Fed.R.Civ.P. 12(b)(6), to dismiss the complaint filed by Plaintiff Robert E.

Mathias. Defendant’s motion is made on the ground that Plaintiff has failed to state a claim

upon which relief can be granted. Specifically, and as set forth in further detail in the

accompanying Memorandum of Law, Plaintiff has failed to adequately allege facts in support

of the requisite elements of his claim for defamation or conversion.

       The motion will be based on this Motion, Memorandum of Law in Support filed

herewith, all records, papers, pleadings, and documents contained in the Court’s file in this

action, together with such oral argument or other evidence as may be permitted by the Court.

       WHEREFORE, Defendant respectfully requests that the Court dismiss with prejudice

Plaintiff’s Complaint and award Defendant costs, attorney’s fees, and any other relief as the

Court deems just and proper.

                                             1
Dated: May 5, 2020.

                          /s/ Ronald K. Hettich
                          Ronald K. Hettich - MN #0325867
                          Attorney for Defendant
                          112 N. University Drive, Suite 323
                          Fargo, ND 58102
                          Tel: (701) 356-6471
                          Fax: (701) 356-6472
                          ron@hettichlaw.com




                      2
